El Juez Presidente Sr. HerNÁNdez
emitió la opinión del tribunal.
Por escritura pública otorgada en 31 de enero de 1919 en la ciudad de Caguas ante el notario Andrés Mena Latorre, Etervina Fragoso, viuda de Lisardi, vendió a María Susana Delgado asistida de su esposo Pacífico Acosta, una casa de maderas techada de zinc radicada en la calle Campio Alonso de dicha ciudad por precio de $725. En dicha escritura hicie-ron constar los esposos Acosta-Delgado, para que así cons-tara también en el registro de la propiedad, que la casa com-prada pertenecía privativamente a la .esposa María Susana Delgado porque el precio satisfecho procedía del importe de la venta de la mitad de una casa que aquélla heredó de su difunta madre y de la mitad de las rentas de otra casa que la expresada señora adquirió por donación que le hicieron sus padres José Monserrate Delgado y Patricia López.
Presentada dicha escritura para su inscripción en el Re-gistro de la Propiedad de Caguas, el registrador la inscribió *251"en 7 de febrero de 1919 con el defecto subsana,ble de no acreditarse que el dinero invertido por María Susana Delgado en la compra fnera de la exclusiva pertenencia de dicba señora.
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto en cnanto al defecto subsanable apuntado.
La nota recurrida se ajusta a derecho.
El artículo 1322 del Código Civil establece que “se repu-tan gananciales todos los bienes del matrimonio mientras no se pruebe que pertenecen privativamente al marido o a la mujer”; y de abí que cuando el marido o la mujer tratan de inscribir bienes inmuebles como de la propiedad' exclusiva de uno o de otro es de rigurosa aplicación el precepto transcrito. Igartúa v. El Registrador de la Propiedad, 21 D. P. R. 47, y Batista v. El Registrador de la Propiedad, 21 D. P. R. 84.
La prueba exigida por el Código no ba de consistir en la conformidad que conjuntamente manifiesten los esposos de que el bien pertenece exclusivamente a cualquiera de ellos. Feliú et al. v. El Registrador de la Propiedad, 16 D. P. R. 766. Y si tampoco son admitidas declaraciones juradas (-affidavits) para acreditar el carácter privativo de esa propie-dad, Brac v. El Registrador de San Juan, 23 D. P. R. 749, con mayoría de razón no pueden ser bastantes a ese fin las manifestaciones o declaraciones que se bagan en una escritura.
En el presente caso la procedencia del dinero invertido en la compra se bace derivar de la venta de la mitad de una casa perteneciente a la esposa y de las rentas de otra casa que babía adquirido por donación; y tal procedencia podía justi-ficarse fácilmente por tratarse de bienes inmuebles'sujetos a inscripción en el registro.
Es de confirmarse la nota del registrador en da parte en que ba sido recurrida.

Confirmada la nota en la parte en que ha sido recurrida.

*252Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y ITutcMson.